Case 2:19-cv-00517-AWA-DEM Document 7 Filed 12/06/19 Page 1 of 3 PageID# 116



                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                                - 6 Al'/r
                                   Norfolk Division
                                                                                  CLERK. U.S. DISTRICT COURT
                                                                                        NORFOLK.
 UNITED STATES OF AMERICA


            and


 COMMONWEALTH OF VIRGINIA,

                       Plaintiffs,
                                                               Civil No. 2:19cv517

            V.



 KMX CHEMICAL CORP.,

                       Defendant.



                                            ORDER


       Pending before the Court is a Motion to Enter Consent Decree filed jointly by the United

States of America ("USA") and the Commonwealth of Virginia ("Virginia") (collectively, the

"Plaintiffs"), and Defendant KmX Chemical Corp ("KmX"). For the reasons stated herein, the

Motion to Enter Consent Decree(ECF No. 5)is GRANTED.

I.     BACKGROUND


       KmX owns and operates a solvent recovery and chemical manufacturing facility in the

Eastern District of Virginia. ECF No. 1 at 3. This case arises from alleged violations by KmX of

environmental regulations. Plaintiffs USA (acting on behalf of the Environmental Protection

Agency) and Virginia brought several claims under the Clean Air Act,42 U.S.C. §§ 7411 & 7412,

and 40 C.F.R. Parts 60 & 63. ECF No. 1 at 1-2.


       Under a proposed settlement(ECF No. 2-1) of the claims, KmX must pay a total penalty

of$60,000—halfto each Plaintiff. KmX must also implement a leak detection and repair program

"tailored to the unique circumstances" of its facility for at least two years. ECF No. 6 at 2, 4-5.



                                                 1
Case 2:19-cv-00517-AWA-DEM Document 7 Filed 12/06/19 Page 2 of 3 PageID# 117



PlaintiffUSA published the parties' proposed settlement, as required,to allow for public comment.

Id. No comments were received. Id.

II.    ANALYSIS


       "[B]efore entering a consent decree the court must satisfy itself that the agreement is fair,

adequate, and reasonable and is not illegal, a product of collusion, or against the public interest."

United States v. North Carolina^ 180 F.3d 574, 581 (4th Cir. 1999). If approved, the Court must

"give a clear indication that it is incorporating the terms of the agreement into that order or

retaining jurisdiction over the agreement." Smyth ex rel. Smyth v. Rivera^ 282 F.3d 268,283(4th

Cir. 2002).

        The proposed consent decree (ECF No. 2-1) appears fair and reasonable. The parties

negotiated extensively at arms' length and agreed to "frequent equipment monitoring, lower leak

definitions triggering repairs of leaking valves and pumps, and a third party audit, [which] will

result in significant VOC emission reductions." ECF No. 6 at 7. The monetary penalty is also

tailored to KmX's ability to pay. Id. at 7-8.

       Furthermore, nothing in the record suggests that the terms of the proposed consent decree

are illegal, the product of collusion, or against the public interest. This conclusion is supported by

the lack of response during the public comment period,

in.    CONCLUSION

       For the reasons set forth above, the Motion to Enter Consent Decree (ECF No. 5) is

GRANTED. The Court retains jurisdiction over the agreement(ECF No. 2-1), and its terms are

incorporated herein.

       IT IS SO ORDERED.
Case 2:19-cv-00517-AWA-DEM Document 7 Filed 12/06/19 Page 3 of 3 PageID# 118




                                              Arei^a-fcrWright Allen
                                             United States District Judge
 /a/G          _,2019
Norfolk, Virginia
